DIRECTOR AGREEMENT




THIS AGREEMENT made as of June 11, 2012, by and between Lightwave Logic, Inc.,
located at 121 Continental Drive, Suite 110, Newark, DE 19713 (the “Company”);
and Ronald A. Bucchi (“Director”).




WHEREAS, the Company and the Director desire to enter into an agreement which
will set forth the terms and conditions upon which the Director shall serve as a
director on the Company’s Board of Directors.




NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties have agreed, and do hereby agree, as follows:




Section 1: Appointment.  




The Company’s Board of Directors appoints the Director as a member of the
Company’s Board of Directors and the Director accepts such appointment upon the
terms and conditions set forth. The Director shall serve as a member of the
Company’s Board of Directors until his successor is appointed or elected and
shall qualify. However, neither the Company, nor any other person, shall be
required to cause the continuation, election, or re-appointment of the Director
as a member of the Company’s Board of Directors.




Section 2: Indemnification




The Director shall receive the full benefits, protection, and rights of full and
complete indemnification from the Company in connection with his position with
the Company as a member of the Company’s Board of Directors to the fullest
extent permitted by law.   Further, the Director shall be named as an insured on
the Company’s underwritten officer and director liability insurance policy. The
Director shall execute the Indemnification Agreement attached hereto as Appendix
A, which is incorporated into this Agreement.




Section 3: Compensation.  




Pursuant to the Company’s 2007 Employee Stock Plan, the Director will receive an
option to purchase up to Two Hundred Thousand (200,000) shares of restricted
common stock of the Company at the strike price of $.90 per share. The options
shall vest as follows: (i) fifty thousand (50,000) options shall vest
immediately; and (ii) the remaining options shall vest in three (3) equal annual
installments of fifty thousand (50,000) options per year commencing on the 1st
day of each one year anniversary of execution of this Agreement.  All of the
options shall expire on June 10, 2017.




Section 4: Duties/ Extent of Services.  




The Director shall serve as a member of the Board of Directors of the Company,
and shall assume the duties that the Chairman of the Board may assign.  Subject
to Section 6 contained herein, nothing in this Agreement shall be con­strued to
limit the Director's freedom to

engage in other businesses.  It is agreed, however, that the Director will
devote his best efforts to the needs of the Company, and shall not allow his
other business activities to materially interfere with his duties to the
Company.




Section 5: Expenses.  




Subject to prior approval of the Chairman of the Board of Directors, the
Director is authorized to incur reasona­ble expenses on behalf of the Company in
performing his duties, including expenses for travel, transportation,
entertainment, and similar items, which expenses shall be paid by the Company.




Section 6: Director’s Non-Disclosure.




The Director shall execute the Director’s Non-disclosure Agreement attached
hereto as Appendix B, which is incorporated into this Agreement.




Section 7: Waiver of Breach.  




The waiver by either party of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach.




Section 8: Entire Agreement




This Agreement contains the entire agreement of the parties pertaining to the
appointment of the Director to the Company’s Board of Directors.  




Section 9: Amendment of Agreement




No change or modification of this Agreement shall be valid unless it is in
writing and signed by the party against whom the change or modification is
sought to be enforced. No change or modification by the Company shall be
effective unless it is approved by the Company’s Board of Directors and signed
by an officer specifically authorized to sign such documents.




Section 10: Severability of Provisions




If any provision of this Agreement, the Indemnification Agreement or the
Director’s Non-disclosure Agreement is invalidated or held unenforceable, the
invalidity or unenforceability of that provision or provisions shall not affect
the validity or enforceability of any other provision of this Agreement, the
Indemnification Agreement or the Director’s Non-disclosure Agreement.











--------------------------------------------------------------------------------

Section 11: Governing Law and Venue




All questions regarding the validity and interpretation of this Agreement shall
be governed by and construed and enforced in all respects in accordance with the
laws of the State of Delaware.  The sole and proper venue shall be New Castle
County, Delaware.




Section 12: Arbitration of Disputes




If a dispute arises out of or relates to this Agreement, or the breach thereof,
and if the dispute cannot be settled through negotiation, the parties agree
first to try in good faith to settle the dispute by mediation administered by
the American Arbitration Association under its Employment Mediation Rules before
resorting to arbitration, litigation or some other dispute resolution procedure.




IN WITNESS, the parties have executed this Agreement in duplicate on the date
and year first above written.




 

 

Director

 

 

 

/s/Gregory E. McKenna

 

/s/Ronald A. Bucchi

Name:___________________

 

Ronald A. Bucchi

 

 

 

 

 

Lightwave Logic, Inc.

 

 

 

 

 

By:   /s/Thomas E. Zelibor

Name:___________________

 

Thomas E. Zelibor, CEO











2







--------------------------------------------------------------------------------




APPENDIX A




Form of Indemnification Agreement







[Incorporated by reference into the registrant’s Form 8-K filed on May 8, 2012]














--------------------------------------------------------------------------------







APPENDIX B




Director’s Non-Disclosure Agreement














--------------------------------------------------------------------------------

DIRECTOR’S NON-DISCLOSURE AGREEMENT




THIS AGREEMENT made as of June 11, 2012, by and between Lightwave Logic, Inc.,
located at 111 Ruthar Drive, Newark, DE 19711 (“Company”); and Ronald A. Bucchi
(“Director”), whose address is 112 Spicewood Lane, Kensington, CT 06037.




WHEREAS, Company is a technology company focused on the development of a Next
Generation Non-linear Optical Polymer Materials Platform for applications in
high speed fiber-optic data communications and optical computing, which involves
the development and utilization of information not generally known in the
industry or industries in which the Company is or may become engaged.




WHEREAS, the Company desires to appoint the Director as a member of the
Company’s Board of Directors and the Director accepts such appointment;




WHEREAS, in performing his services as a director for Company, Director will
necessarily be given access to “secret information” (defined below), which will
be identified by Company as such; and




WHEREAS, the use of the secret information by, or its disclosure to, any person
or organization other than Company and its employees or Director would be highly
detrimental and damaging to Company.




NOW THEREFORE, with the foregoing recitals being incorporated herein by
reference and deemed an essential part hereof and in consideration of the mutual
promises, covenants and conditions contained herein, the parties agree as
follows:




Section 1.

Secret Information




For the purposes of this Agreement, “secret information” shall mean information
relating to the Company’s methods, concepts, ideas, products, and services which
is of a proprietary or confidential nature, whether communicated orally or in
writing, data or sample form, including, without limitation, concepts,
techniques, processes, designs, cost data, computer programs, and other know-how
that is disclosed to the Director by the Company.  




Section 2.

Nondisclosure of Secret Information




2.1

Non-disclosure. Director shall not, without the prior written consent of the
Company, disclose such secret information to any third party, including any
third party consultant(s).  Further, Director shall only use the secret
information pursuant to and for the purpose of performing his services as a
director for Company. The parties acknowledge that irreparable injury and damage
will result from disclosure of the secret information to unauthorized third
parties or from utilization of the secret information for any purpose other than
the purposes described herein. Also, Director shall take all reasonable steps to
ensure that the secret information in the Director’s possession remains
confidential.

















--------------------------------------------------------------------------------

The foregoing restrictions shall not be applicable to any information which:




(a)

the Director can show was previously known to him prior to receipt from the
Company, without breach of an obligation of confidence to any third party;




(b)

is now, or hereafter, comes into the public domain as, for example, by
publications, including issued United States and foreign patents, or is
otherwise legally known or available to the public through sources other than
the Director;




(c)

is subsequently legally disclosed to the Director by a third party not owing
obligations of confidence to the Company, or




(d)

is, or will be, developed independently by the Director solely through his
affiliates which have not been exposed directly or indirectly to the secret
information, or




(e)

the Director is obligated to produce as a result of a court order or other valid
and legally enforceable mandate, provided that the Company has been given notice
thereof and an opportunity to waive its rights or to seek a protective order or
other appropriate remedy.




For the purposes of this Section 2, disclosures which provide specific detailed
information shall not be deemed to be within the foregoing exceptions merely
because they are embraced by more general disclosures in the public domain or in
the Director’s possession.  In addition, any combination of features shall not
be deemed to be within the foregoing exceptions merely because information about
individual components are separately in the public domain or in the Director’s
possession, but only if the combination itself and its principle of operation
are in the public domain or in the lawful possession of the Director without
restriction on disclosure.




2.2

Return of documents. Upon termination of Director’s position as a member of the
Company’s Board Of Directors, Director agrees that all documents, records,
notebooks and similar repositories of or containing secret information,
including copies of such materials, then in its possession, whether prepared by
it or others, will be returned to the Company.




2.3

Director acknowledges that the secret information belongs to Company, that
Company claims the secret information comprises trade secrets, claims that the
secret information is confidential to Company and that each of the obligations
assumed by Director in this, and the other paragraphs contained herein, is a
material inducement to disclose the secret information to Director.




Section 3.

No License Granted




Nothing herein shall be deemed to confer on the Director a license or other
right to use the secret information disclosed hereunder for any purpose other
than the purposes expressly stated in this Agreement.  Specifically and without
limitation, Director shall have no license or right to use any secret
information in developing any invention, discovery, know-how, trade secret,
patent, trademark, or copyright.














--------------------------------------------------------------------------------



Section 4.

Enforcement




In the event that the Director shall breach this Agreement, or in the event that
such breach appears to be an imminent possibility, Company shall be entitled to
all legal and equitable remedies afforded it by law as a result of the breach
(including an injunction restraining the party or parties about to commit any
breach of this Agreement, or who have committed a breach of it, without showing
or proving any actual damage sustained by Company), and may, in addition to any
and all other forms of relief, recover from Director all reasonable costs and
attorneys' fees encountered by it in seeking any such remedy.




Section 5.

Binding Effect




This Agreement shall be binding upon the parties to this Agreement and upon
their respective executors, administrators, legal representatives, successors
and assigns.




Section 6.

Applicable Law




This Agreement shall be governed for all purposes by the laws of the State of
Delaware, with New Castle County as the agreed upon proper venue. The Company
shall retain all rights and remedies afforded it under the patent, trademark,
copyright and other laws of the United States and the States thereof, and of
other countries, including without limitation any laws designed to protect
proprietary or secret information.




In witness, the parties executed this Agreement on the date first shown above.




Witness

 

Director

 

 

 

/s/Gregory E. McKenna

 

/s/Ronald A. Bucchi

Name:___________________

 

Ronald A. Bucchi

 

 

 

 

 

Company

 

 

 

 

 

Lightwave Logic, Inc.

 

 

 

 

 

By:   /s/Thomas E. Zelibor

Name:___________________

 

Thomas E. Zelibor, CEO


















